— In a proceeding pursuant to CPLR article 78 inter alia to annul determinations of the respondent tax commission, which denied petitioners’ applications for exemption from, and remission of, real estate tax for specified parcels of property for certain years (Real Property Tax Law, § 421, subd 1, par a), petitioners appeal from a judgment of the Supreme Court, Kings County, entered August 27, 1974, which dismissed the petition. Judgment affirmed, without costs, on the opinion of Mr. Justice Ventiera at Special Term. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.